Citation Nr: 1226634	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  06-31 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to January 11, 2011.

2.  Entitlement to a rating in excess of 70 percent for PTSD for the period beginning January 11, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1962 to December 1983.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision issued by the Regional Office (RO) in Columbia, South Carolina.  In October 2009, the Board denied the Veteran's claim for an initial rating in excess of 50 percent for PTSD.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  The parties filed a Joint Motion for Remand to vacate the decision and return the case to the Board which was adopted by the Court in an Order dated in September 2010.  The Board remanded the case for additional development in December 2010.  In April 2012 the Appeals Management Center (AMC) granted an increased rating of 70 percent effective January 11, 2011.  The case has now been returned to the Board for appellate disposition.  It is noted that the AMC has referred the issue of a total rating for individual unemployability to the RO as the appellant now meets the schedular criteria.

The Veteran's electronic Virtual VA claims folder was reviewed in connection with this appeal.


FINDINGS OF FACT

1.  For the period prior to January 11, 2011, the Veteran did not exhibit occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.

2.  For the period beginning January 11, 2011, the Veteran did not exhibit total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.


CONCLUSIONS OF LAW

1.  For the period prior to January 11, 2011, the criteria for a rating in excess of 50 percent for PTSD were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2011).

2.  For the period beginning January 11, 2011, the criteria for a rating in excess of 70 percent for PTSD were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, in a November 2005 letter, issued prior to the decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. A letter advising the Veteran of the evidence needed to establish a disability rating and effective date was issued in April 2006.  The claim was last readjudicated in April 2012.

In addition to its duties to provide claimants with the aforementioned notices, VA also must make reasonable efforts to assist the claimant with obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, and private treatment records.  Efforts were made to obtain records from a military medical facility where the Veteran claimed he was treated after service, but that facility indicated that the only records they had pertaining to the Veteran were lab results.  Therefore, to the extent such records exist, if they exist, they are unavailable and further attempts to locate them would be futile. 

For the reasons set forth above, the Board finds that VA satisfied its obligations pursuant to the VCAA.

 Initial Rating

The Veteran contends that his PTSD was more than 50 percent disabling prior to January 11, 2011 and more than 70 percent disabling thereafter. 

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In cases, such as this one, in which a claim for a higher evaluation arises out of the initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the claim and appellate process. See generally Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD is evaluated under 38 C.F.R. 4.130, Diagnostic Code 9411.  

A rating of 50 percent is assigned where the Veteran exhibits occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term or long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assigned where the Veteran exhibits occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain successful relationships.

A rating of 100 percent is assigned where the Veteran exhibits total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board recognizes that a Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Mauerhausen v. Principi, 16 Vet. App. 436, 442 (2002).  Rather, the criteria ('such symptoms as') provide guidance concerning the severity of symptoms that are contemplated for each rating, in addition to permitting consideration of other symptoms particular to the Veteran.  Id. 

Turning to the evidence of record, the Board notes that a letter from Dr. B.L. dated August 2005 indicates that the Veteran is totally and permanently disabled from various physical problems as well as coping problems secondary to 
PTSD. 

The Veteran submitted a statement dated November 2005 indicating that he heard voices calling his name all the time; he was nervous and jumpy; and he could not be around crowds. 

A VA examination from November 2005 indicates that the Veteran related he was depressed, could not sleep, and had nightmares. The Veteran indicated that he last worked during 2003 and that he had retired due to his physical and psychiatric problems.  The Veteran stated that he had been married one time for 23 years; he had one daughter and three sons; he was close to his children and his grandchildren. The Veteran indicated that he had one close friend who he saw once every two months. In his spare time, the Veteran stated that he worked on his car, cut the grass, raked leaves and occasionally ate out with his wife. 

The examiner indicated that the Veteran was alert, oriented, attentive; mood appeared depressed with an a constricted affect and anxiety; speech was at a regular rate and rhythm with some evidence of psychomotor agitation. The Veteran's eye contact was fair and he was reported as cooperative and pleasant. The examiner stated that the Veteran had logical and coherent thought processes; with thought content devoid of any current auditory or visual hallucinations, although the Veteran indicated that he heard someone calling his name at times when there was no one there. The Veteran denied suicidal or homicidal ideation; denied past suicide attempts; and denied a history of being physically aggressive with others. The Veteran's memory was mildly impaired for immediate information which appeared to be related to concentration problems. The Veteran was able to spell world backward; however, he was slow to do so. The Veteran could not interpret a Proverb. The Veteran was reported as having fairly good insight into his condition. The examiner indicated the Veteran had considerable symptoms of PTSD and depression with exaggerated startle response; hypervigilance; nightmares with sleep disturbance; intrusive thoughts; emotional detachment; irritability; decreased motivation and energy; however, with no problems concerning the Veteran's activities of daily living. 

The Veteran received Axis I diagnoses of PTSD and major depressive disorder with a GAF score of 52. The examiner also indicated the Veteran was considerably impaired socially and occupationally. 

An additional letter dated January 2006 from Dr. B.L. indicated that the Veteran was anxious and depressed and admitted to homicidal ideas but has not seriously contemplated or planned such actions.  The Veteran reported recurrent nightmares.  He was "always" argumentative and today presented as unkempt although cleanly shaven.  Dr. B.L. indicated that the Veteran had "severe" PTSD.  He stated that it was his opinion that the Veteran should receive "the maximum level of disability" for PTSD.  There is absolutely no evidence that Dr. B.L. was familiar with the rating schedule or rating criteria and his opinion in this regard is therefore accorded little probative value.  Moreover, he has not put forth clinical findings which support this conclusion.  His assessment of the severity of the Veteran's PTSD also was not in accord with VA examinations that took place both before and after his letter was written, as will be further discussed below. 

An additional letter dated May 2006 from Dr. B.L. indicates that the Veteran was totally and permanently disabled from various physical problems and he had difficulty performing his activities of daily living due to his PTSD; symptoms included flashbacks; nightmares; anxiety; rushed speech; being "very sketchy" on various subjects; and anger for no particular reason. 

The Veteran was afforded an additional August 2006 VA examination. The Veteran indicated that he had nightmares every night with sleep problems; flashbacks; seeing visual hallucinations to include seeing shadows in his side vision; having auditory hallucinations of hearing people calling his name or things banging; intrusive thoughts daily; anxiety; frustration and irritability; problems with anger control; emotional blunting; hypervigilance; crowd avoidance; and also he had no friends. The Veteran had been married one time for 30 years which he described as one time too many. The Veteran indicated that he was retired due to physical and psychiatric problems. Additionally, the Veteran indicated that he could perform activities of daily living. On examination, the Veteran was alert and oriented times three; insight was adequate; affect was blunted; response latencies were normal; adequate attention; spontaneous speech was fluent, grammatical and free of paraphrasia; immediate, recent and remote memory were within normal limits; and thought was logical and goal directed. The Veteran reported mild to moderate dysphoria; appetite disturbance; feelings of hopelessness and helplessness; anergia; and concentration problems. The examiner reported that the Veteran denied suicidal or homicidal ideation but did report passive thoughts of death. The examiner indicated there was no evidence of a thought disorder; no pressured speech or grandiosity were noted; poor eye contact was noted; along with irritability. The examiner indicated that the Veteran's GAF score of 50 indicating moderate social and occupational impairment. 

The Board additionally notes that the Veteran submitted a statement dated November 2006 indicating that the VA examiner had lied concerning whether the Veteran denied homicidal or suicidal ideation. The Veteran indicated that the examiner did not ask him any questions concerning homicidal or suicidal ideation. The Veteran further indicated that this was all a cover up to keep him from receiving a higher rating. 

The Board finds that the preponderance of the evidence, as a whole prior to January 2011, demonstrates that the Veteran's PTSD is no more than 50 percent disabling. Based on the noted psychiatric symptomatology, the Board cannot conclude that his PTSD is so severe as to produce the occupational and social impairment as required for a 70 percent rating.

The evidence does not show occupational and social impairment with deficiencies in most areas.  The Veteran denied suicidal ideation at his August 2006 VA examination, although he admitted to passive thoughts of death.  There was no evidence of any obsessional rituals.  His speech was normal.  While the Veteran reported some depression, there is no evidence that it was near-continuous or that it materially affected the Veteran's ability to function independently, appropriately, and effectively.  There was no history of impaired impulse control and no spatial disorientation.  There was no indication that the Veteran neglected his personal appearance and hygiene, although his private physician opined that the Veteran had some unspecified problems with activities of daily living due to PTSD and on one occasion had presented as "unkempt" although cleanly shaven.  Difficulty with adapting to stressful circumstances in a work setting or work like setting was not shown; the Veteran was no longer working primarily due to a myriad of physical problems unrelated to PTSD although the Veteran maintained that his PTSD also factored into his decision to retire.  The Veteran maintained a stable long term marriage, although he expressed dissatisfaction with it at the August 2006 VA examination.  While one of his sons died prematurely, the Veteran had a good relationship with his surviving children and his grandchildren.  At the November 2005 VA examination, he reported that he had one close friend who he saw every couple of months. 

While it is not necessary that the Veteran show any of the specific symptoms set forth in the rating schedule associated with a 70 percent rating for the period in question, these symptoms provide a guideline as to the severity of symptoms associated with a particular rating.  In this case, the Veteran's symptoms are not of similar severity to those set forth in the rating schedule for the 70 percent rating.  Other than some dissatisfaction with his marriage, the Veteran's relationships were essentially stable and he was able to positively interact with family members including children and grandchildren.  In his free time he engaged in activities such as working on his car and tending to his lawn.  At his August 2006 VA examination he reported that he was capable of performing his activities of daily living and did these routinely and independently.  The Veteran was able to communicate effectively.  Dysphoria was only mild to moderate at the time of the August 2006 VA examination.  Overall, the examiners assessed the Veteran's symptoms as moderate in nature.  This is consistent with the assigned 50 percent rating.  There were no noted deficiencies in judgment or thought processes, family relationships were generally positive, mood was only mildly to moderately affected.  The criteria for a 70 percent rating prior to January 11, 2011 were not met.

The Veteran was reexamined by VA on January 11, 2011.  At that time the Veteran reported that he felt like people were watching him, especially his wife whom he felt was very controlling.  He reported that he was isolated and withdrawn from others.  He spent a lot of time alone in the garage and had limited social and recreational activities.  He denied having any friends that he saw on a regular basis.  He had nightmares and restless sleep.  His relationship with his wife was conflictual at that time.  He was easily irritated and avoided being out in public.  He reported depressed mood and decreased energy.  He tried to stay busy to avoid thinking about his stressful experiences but he had trouble doing this.  He was able to complete household chores and activities of daily living independently and routinely.  

The Veteran presented as appropriately dressed and groomed.  He had poor eye contact and spoke very softly.  Memory was within normal limits.  Insight and judgment were poor.  Attention and concentration were adequate.  The Veteran was not currently experiencing any suicidal or homicidal ideation.  There was no evidence of any perceptual disturbance.  

The examiner opined that the Veteran had "significant difficulties" in social and occupational functioning and assigned a GAF of 45, which is indicative of serious impairment.  It was believed that the Veteran could adequately manage his benefit payments.  

While the Veteran's level of impairment was noted to be "significant", the evidence did not show total occupational and social impairment.  There was no impairment noted in thought processes or communication.  There were no perceptual disturbances noted.  The Veteran's behavior was not grossly inappropriate, and there was no assessment of any danger of hurting himself or others at any time.  He reported that he was able to carry out his activities of daily living without problems and was appropriately dressed and groomed.  He was fully oriented and his memory was within normal limits.  There were no symptoms indicative of complete impairment of functioning.  The Veteran's "significant" difficulties are contemplated by the currently assigned 70 percent rating.  

The Board has also considered whether the Veteran's disability presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1).  In this case there are no exceptional or unusual factors with regard to the Veteran's PTSD.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for a service connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provides for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently referral for extraschedular consideration is not warranted.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD for the period prior to January 11, 2011 is denied.

A rating in excess of 70 percent for PTSD for the period beginning January 11, 2011 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


